                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                WICHITA FALLS DIVISION

VINCENT EDWARD LILLY,                             §
                                                  §
                      Petitioner,                 §
                                                  §
v.                                                §
                                                  §          Civil Action No. 7:17-cv-095-O-BP
LORIE DAVIS, Director,                            §
Texas Department of Criminal Justice,             §
Correctional Institutions Division,               §
                                                  §
                      Respondent.                 §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       This is a habeas action brought pursuant to 28 U.S.C. § 2254 in which Petitioner challenges his

conviction for the offense of sexual assault of a child and the resulting 75-year sentence. The United

States Magistrate Judge entered his Findings, Conclusions, and Recommendation in which he

recommends that the petition be dismissed as time-barred. See ECF No. 47. Objections were filed by

Petitioner. ECF No. 50. The District Court reviewed de novo those portions of the Findings,

Conclusions, and Recommendation to which objections were made and reviewed the remaining

Findings, Conclusions, and Recommendation for plain error. Finding no error, I am of the opinion that

the findings of fact, conclusions of law, and reasons for dismissal set forth in the Magistrate Judge’s

Recommendation are correct and they are hereby adopted and incorporated by reference as the Findings

of the Court.

       For the foregoing reasons, the petition for writ of habeas corpus is DISMISSED as TIME-

BARRED.

       SO ORDERED this 28th day of May, 2019.

                                                 _____________________________________
                                                 Reed O’Connor
                                                 UNITED STATES DISTRICT JUDGE
